OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                           AUSTIN




Honorable Tom Seay
County Attorney
Amarillo, Texae
Dear Sir:
                            Opinion No
                            Re:   Wheth




                           Vernon’s    Annotated   Civil   Stat-




            the
           “(ij   Except as herein otherwise pro-
     vided there is hereby levied and assessed
     a tar of Ten (log) Cent8 on each One Hun-
     dred ($100.00)   Dollws  or fraotion  thereof,
     OVOT       fir*t Two Hunarea (&aoo.ool Dot-
     lara, on all notee and obligations    eeoured
 by chattel mortp.!qc, deed of trust,        mechan-
  ie’e Lien oontract,     vendor’s  lien,   condi-
 tionol sales contract ‘and all instrument3
 01’ a slmflar nature which are ftl~d or re-
 corded in the office      of the County Clerk un-
dor the Registration       Laws of thla State;
provided that no t’ax shall be levied on in-
 struments securing an amount of Two Hundred
 ($200.00)   Dollars,   or less.    After the et-
footlve    dote of this Act, except aa herein-
after provlded,      no such instrument shall be
filed or reoorded by any Bounty Clerk in
t::.!s State until there has been affixed tc
such instrument stamps in aocordanoe with
the provision3     of this section;     providing
further that should the instrument filed
in the office     of the County Clerk be se-
curity of an obligation       that has property
pledged ae security      in e Btete    or gtetea
other   then   Texan,   the   tax   ah11   tr   lteaati
upon the reasonable cash value of all prop-
erty pledged in Texas in the proportion        that
said property fn Texas bears to the total
value of the property securing the obliga-
tion; and, providing     further that, exoept
as to renewals or extensions       of aoorued in-
terest,   the provisions    of this section shall
not apply to instruments given in renewal or
extensions   or instruments theretofore stamped
under the provisions     of this Act or the one
amended hereby, and shall not apply to in-
struments given in the refunding of existing
bonds or obligation3     where the preceding in-
strument of security was stamped in accordance
with this Act or the one amended hereby; pro-
vided further that the tax levied in this Act
shall apply to only one instrument,        the one
of the greatest    denomination,    where several
instrument3 are contemporaneously       executed
to seoure one obligation;      and provided fur-
ther that when once stamped as provided here-
in, an instrument may be recorded in any num-
ber OS counties    in this State without again
being 30 stamped.      This section   shall ‘not ap-
ply to instruments,     notes, or other obliga-
tions taken by or on behalf of the United
:




     Honorahle     Tom Seay;     page 3


            States or of the State of Texas, or any
            corporate     agenoy or instrumentality   of
            the United States,       or of the State of
            Texas in carrying out a governmental pur-
            pose   as expressed     in any Act ot the Con-
            gress Of the United Ste tea or of the Leg-
            islature    at the State or Texas, nor shell
            the provisions      of this seotion apply to
            obligations      or instruments seoured by
            liens on crops and farm or agriculture1
            products,     or to livestock   or farm imple-
            merits, or.. an abstract of judgment,

               Both this and the preceding administration
    of the Attorney General’s   office  have expressed the
    opinion that national banks were exempt from paying
    the stamp taxes levied under Article    7G47e before
    the amendment by the 46th I.egislaturer    Thie exemp-
    tion oanes   not from the lenguage of thhe tedn      statA
    utes,    but   &II   the   inability   (rf+ the   YLstr   aa   i g Vy
    such   a tax against nstional        banks.  Federal Land
     Eank v. Crosland, 43 Supreme Court 585; De3 Moines
     National-Bank v. Fairweather,         44 Supreme Court 22;
     First National Bank v. Anderson, 46 Supreme Court
     135; Gully v. First National Bcnk, 81 Fed. (26) 502;
     Section 548, Title 12, U. S. C. A. ; opinion by H.
     L. irillliford,    Assistant   Attorney General, to Look-
     hart, Xarch 21, 1938; our opinion No. O-267, dated
     February 25, 1939.        In our opinion No. O-074 ad-
     dressed to Honorable 2. Goasett, Banking Commissioner
     of Texas, we affirmed        such holding a3 to the amended
     statute.       In our oonierence    opinion No. 5061 dated
     June 17, 1939, addressed to the State Treasurer,          we
    .expressed     the view that this is a privilege     tax.
                Since the tax levied by said article    13 not
    one upon property,     and never aoorues until the instru-
    ment of security     is presented for record,  and sin08
    national banks are not subjeot to the tax levied by
    this article,    the instruments mentioned by you sre
    exempt from the tax, and your question must be answered
    in the affirmative.      This is in accord with the Opinion
    or  H. L. Williford,    Assistant Attorney General, dated
Honorable   Tan Seay,   paga $q


May 27, 193S, addressed to Honorable           Ned McDaniel,
County Attcrney, Wfahita Falls.

                                       Your8    very     truly

                                  ATTORNXYOENERALOF TEXAS
                                          (signed)                   '

                                  BY
                                                Glenn R. Lewis
                                                         Aealetant

GRL:LW

APFROfEDOCT 30,    1939
(signed)
GERALDC. MANN
ATTORNEYGBNEIUII
              OF l!5lW3




                                                        APPROVED
                                               oglnion     conK4ittea
                                                       By BWB
                                                        OhelFlnell